Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 5, 2019

                                     No. 04-16-00806-CR

                                      Roger SALDANA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                   From the 81st Judicial District Court, Frio County, Texas
                             Trial Court No. 15-08-00031-CRF
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER
Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice

        This court affirmed Roger Saldaña’s felony convictions on August 8, 2018. No timely
petition for discretionary review was filed, and this court’s mandate issued on January 7, 2019.
Saldaña has filed a request that copies of the record be provided to him at a reduced cost.

        We deny the request. Once an indigent defendant has exhausted his state appeals, he is
not entitled to a free or reduced-cost copy of the record absent some compelling recognized
reason. See In re Strickhausen, 994 S.W.2d 936, 937 (Tex. App.—Houston [1st Dist.] 1999, orig.
proceeding). If Saldañna is seeking a copy of the record for use in pursuing post-conviction
habeas corpus relief, he must file his request in the trial court in which the conviction was
obtained, demonstrate that his habeas corpus application is not frivolous, and that there is a
specific need for the records sought. See United States v. MacCollom, 426 U.S. 317, 325–26
(1976); In re Coronado, 980 S.W. 2d 691, 693 (Tex. App.—San Antonio 1998, orig.
proceeding); Escobar v. State, 880 S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no
pet.).


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court